Case 1:20-cv-21553-MGC Document 283-3 Entered on FLSD Docket 08/13/2020 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA




   PATRICK GAYLE, et al.                                                Case No. 20cv21553

   Petitioners,

   v.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field Office, U.S.
   Immigration and Customs Enforcement et al.,

   Respondents.

   ______________________________________________

                     DECLARATION OF ACTING OFFICER IN CHARGE
                                LIANA J. CASTANO

   I, Liana J. Castano, Acting Officer in Charge (OIC), make the following statements under oath and
   subject to the penalty of perjury:

          1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
             Customs Enforcement (ICE), and currently serve as the Acting OIC of the Krome
             Service Processing Center (Krome). I am also an Assistant Field Office Director
             (AFOD) at Krome. I have held this position since September 2, 2018.

          2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
             and information obtained from various records, systems, databases, other DHS
             employees, employees of DHS contract facilities, and information portals maintained
             and relied upon by DHS in the regular course of business. This declaration responds to
             the request for a writ of habeas corpus relating to Alvaro Roa-Calicchio.

          3. Petitioner, Alvaro Roa-Calicchio (Petitioner), is a native and citizen of Venezuela. On
             January 27, 2020, Petitioner was encountered following a traffic stop by the Broward
             Sheriff’s Office, during which Petitioner admitted to being under the influence of
             marijuana and $500,000 was seized when BSO’s canine unit alerted following the
             search of Petitioner’s vehicle. Following the seizure of the currency, which Petitioner
             advised he was paid to transport from Orlando to Miami, DHS officials determined
             that Petitioner had remained in the United States unlawfully.
Case 1:20-cv-21553-MGC Document 283-3 Entered on FLSD Docket 08/13/2020 Page 2 of 3




         4. DHS detained Petitioner and served him with a Notice to Appear, charging him with
            removability pursuant to Section 237(a)(1)(B) of the Immigration and Nationality
            Act, as amended, as an alien who remained in the United States for a time longer than
            permitted.

         5. On February 20, 2020, the Immigration Judge issued a decision on Petitioner’s request
            for release pursuant to a bond, finding Petitioner to be both a flight risk and a danger
            to the community. Petitioner appealed the decision to the Board of Immigration
            Appeals, which affirmed the Immigration Judge’s findings in its decision of August 3,
            2020.

         6. The Immigration Judge denied Petitioner’s applications for relief from removal on July
            20, 2020. Petitioner reserved appeal, although a Notice of Appeal has not yet been
            filed before the Board of Immigration Appeals, the administrative appellate body
            having jurisdiction over the matter.

         7. DHS records reflect that Petitioner, through counsel, requested permission to marry on
            February 18, 2020. I approved that request on March 2, 2020 in a letter which set forth
            the procedures under which detainees may marry at the detention center.

         8. In accordance with Performance Based National Detention Standards, detainees who
            wish to marry at Krome are advised that:

            a. the ceremony shall take place inside the facility; the detainee may not leave the
            facility to make arrangements;
            b. all expenses relating to the marriage shall be borne by the detainee or person(s)
            acting on his/her behalf; and
            c. the ceremony shall be private with no media publicity. Only individuals essential
            for the marriage ceremony, such as required witnesses may attend; and
            d. The facility administrator or FOD reserves the right of final approval concerning
            the time, place and manner of all arrangements.

         9. As of March 19, 2020, in accordance with DHS policies suspending social visitation,
            DHS advised Petitioner that marriage ceremonies were not being approved at this
            time, in order to mitigate the potential transmission of COVID 19 by introduction of
            outside visitors.

         10. ERO continues to accept, review and approve marriage requests in accordance with
             the Performance Based National Detention Standards.

         11. Petitioner does not meet the CDC criteria for medically-vulnerable detainees due to
             any health condition or advanced age.
Case 1:20-cv-21553-MGC Document 283-3 Entered on FLSD Docket 08/13/2020 Page 3 of 3

                                                  Digitally signed by LIANA J
                                                  CASTANO
                                                  Date: 2020.08.05 18:09:08 -04'00'
   DATED: August 5, 2020        _____________________________________
                                Liana J. Castano
                                Assistant Field Office Director
                                Enforcement and Removal Operations
                                U.S. Immigration and Customs Enforcement
